Per Curiam.

Subsequent to the decision below and the filing of briefs before this court, Brady v. Safety-Kleen Corp. (1991), 61 Ohio St.3d 624, 576 N.E.2d 722, was decided. That decision invalidated R.C. 4121.80 in its entirety, negating any right to reimbursement of settlement money and attorney fees in this case.
For this reason, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas and Resnick, JJ., concur.
Wright, J., concurs in judgment only.
H. Brown, J., not participating.